DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021, 03/17/2021 and 12/02/2020 was filed on and after the mailing date of the application on 12/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al. [U.S. 2015/0303623].
21 and 26 is made by bending metal) having a connector opening (fig. 6; 211) configured to receive a corresponding mating terminal shield (fig. 5; 11) and a cable opening (fig. 7; rear of 21) configured to receive a wire cable (fig. 1; cable at the rear of 200); and a plurality of cantilevered spring arms (fig. 6; 262) integrally formed with the shield body (21, 26) having fixed ends (fig. 6; 261) attached to the connector opening (211) and free ends (free ends of 262) disposed within a shield cavity (211) defined by the shield body (21, 26), wherein each spring arm (one 262) in the plurality of cantilevered spring arms (262) has a free end (fig. 3; tip of 262 that abuts 261) that is in contact with an inner surface (inner surface of 261) of the shield body (21, 26) within the shield cavity (211).

Regarding claim 2, Kao discloses wherein each spring arm (one 262) in the plurality of cantilevered spring arms (262) is bent toward an inner surface (inner surface of 261) of the shield body (21, 26) within the shield cavity (211).

Regarding claim 4, Kao discloses wherein each spring arm (one 262) in the plurality of cantilevered spring arms (262) is opposite another spring arm (262) in the plurality of cantilevered spring arms (262).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. [U.S. 2015/0303623] in view of Siahaan et al. [U.S. 2014/0073185].
Kao discloses wherein the shield body (21, 26) defines a longitudinal seam joint (fig. 6; seam on the bottom of 211).
Kao does not disclose wherein the seam joint is spot welded near a cable opening.
However Siahaan teaches wherein the seam joint (fig. 2; where 152 and 154 joined) is spot welded (Par. [0030], first sentence) near a cable opening (the rear of 152 and 154).
NOTE: The limitation, “spot welded near a cable opening,” has not been given significant
patentable weight because the method of forming the device is not germane to the issue of
patentability of the device itself. Please note that even though product-by-process claims are
limited by and defined by the process, determination of patentability is based on the product
itself. The patentability of a product, i.e shield body having cantilevered spring arms, does not
depend on its method of production, i.e. spot welding at a cable opening. In re Thorpe, 227
USPQ 964, 966 (Federal Circuit 1985).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the seam joint is spot welded near a cable opening as suggested by Siahaan for the benefit of having an easy, low cost method compared to other welding processes and improve the mechanical strength between two metals.

Claims 6, 7, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 112014005274 in view of Kao et al. [U.S. 2015/0303623].
Regarding claim 6, DE ‘274 discloses a process for manufacturing an electromagnetic terminal shield, comprising the steps of: forming a terminal preform (fig. 8) from a planar sheet (fig. 8 derived from a sheet of metal) of metal having a plurality of elongate projections (fig. 8; 501, 502) extending from one end (front end) of the terminal preform (fig. 8); folding the plurality of elongate projections (501, 502) toward the terminal preform (fig. 8, see fig. 5) to form a plurality of cantilevered spring arms (fig. 4; 50); and joining distal edges (fig. 8; 47, 48) of the terminal preform (fig. 8) to form a body (fig. 4; 40) having a connector opening (fig. 4; front opening of 40) configured to receive a corresponding mating terminal (fig. 6; 10), wherein the plurality of cantilevered spring arms (50) is integrally formed with the body (40) having fixed ends (fig. 4; 51) attached to the connector opening (front opening of 40) and free ends (fig. 5; 521, 522) disposed within a cavity (fig. 5; center cavity of 40) defined by the body (40), wherein each spring arm (one 50) in the plurality of cantilevered spring arms (50) has a free end (fig. 5; opposite side of 521 and 522) that is in contact with an inner surface (fig. 5; bump of 45) of the shield body (40) within the shield cavity (center cavity of 40).
DE ‘274 does not disclose a terminal shield preform, a shield body or a mating terminal (fig. 6; 10) shield and a cable opening configured to receive a wire cable.
However Kao teaches a terminal shield (21, 26) preform (21 and 26 are made from a conductive/metal plate), a shield body (body of 21, 26) or a mating terminal shield (11) and a cable opening (rear end of 21) configured to receive a wire cable (cable attached to 200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a terminal shield preform, a shield body or a mating terminal (fig. 6; 10) shield and a cable opening configured to receive a wire cable as suggested by Kao for the benefit of having a low cost EMI shield for compact electrical connectors.

Regarding claim 7, DE ‘274 modified by Kao has been discussed above. DE ‘274 discloses wherein the process further includes the step of: bending each spring arm (one 50) in the plurality of center cavity of 40).

Regarding claim 9, DE ‘274 modified by Kao has been discussed above. DE ‘274 discloses wherein each spring arm (one 50) in the plurality of cantilevered spring arms (50) is opposite another spring arm (50) in the plurality of cantilevered spring arms (50, see fig. 7).

Regarding claim 11, DE ‘274 discloses an electromagnetic terminal shield manufactured by a process, comprising the steps of: forming a terminal preform (fig. 8) from a planar sheet (fig. 8 derived from a sheet of metal) of metal having a plurality of elongate projections (fig. 8; 501, 502) extending from one end (front end) of the terminal preform (fig. 8); folding the plurality of elongate projections (501, 502) toward the terminal preform (fig. 8, see fig. 5) to form a plurality of cantilevered spring arms (fig. 4; 50); and joining distal edges (fig. 8; 47, 48) of the terminal preform (fig. 8) to form a body (fig. 4; 40) having a connector opening (fig. 4; front opening of 40) configured to receive a corresponding mating terminal (fig. 6; 10), wherein the plurality of cantilevered spring arms (50) is integrally formed with the body (40) having fixed ends (fig. 4; 51) attached to the connector opening (front opening of 40) and free ends (fig. 5; 521, 522) disposed within a cavity (fig. 5; center cavity of 40) defined by the body (40), wherein each spring arm (one 50) in the plurality of cantilevered spring arms (50) has a free end (fig. 5; opposite side of 521 and 522) that is in contact with an inner surface (fig. 5; bump of 45) of the shield body (40) within the shield cavity (center cavity of 40).
DE ‘274 does not disclose a terminal shield preform, a shield body or a mating terminal shield and a cable opening configured to receive a wire cable.
21 and 26 are made from a conductive/metal plate), a shield body (body of 21, 26) or a mating terminal shield (11) and a cable opening (rear end of 21) configured to receive a wire cable (cable attached to 200).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a terminal shield preform, a shield body or a mating terminal (fig. 6; 10) shield and a cable opening configured to receive a wire cable as suggested by Kao for the benefit of having a low cost EMI shield for compact electrical connectors.

Regarding claim 12, DE ‘274 modified by Kao has been discussed above. DE ‘274 discloses wherein the process further includes the step of: bending each spring arm (one 50) in the plurality of cantilevered spring arms (50) toward an inner surface (fig. 5; 492) of the shield body (40) within the shield cavity (center cavity of 40).

Regarding claim 14, DE ‘274 modified by Kao has been discussed above. DE ‘274 discloses wherein each spring arm (one 50) in the plurality of cantilevered spring arms (50) is opposite another spring arm (50) in the plurality of cantilevered spring arms (50, see fig. 7).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE 112014005274 in view of Kao et al. [U.S. 2015/0303623] as applied to claim 6 above, and further in view of Siahaan et al. [U.S. 2014/0073185].
Regarding claims 10 and 15, DE ‘274 and Kao disclose (DE ‘274) a longitudinal seam joint (where 47 and 48 join).
Regarding claims 10 and 15, DE ‘274 and Kao do not disclose spot welding a longitudinal seam joint of the shield body near a cable opening of the shield body [claims 10 and 15].
Regarding claims 10 and 15, Siahaan teaches wherein the seam joint (fig. 2; where 152 and 154 joined) is spot welded (Par. [0030], first sentence) near a cable opening (the rear of 152 and 154).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the seam joint is spot welded near a cable opening as suggested by Siahaan for the benefit of having an easy, low cost method compared to other welding processes and improve the mechanical strength between two metals.

Allowable Subject Matter
Claims 3, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831